Exhibit 10.2

 

DENDRITE INTERNATIONAL, INC.

NEW HIRE GRANT AUTHORIZATION

NOTICE OF STOCK OPTION AWARD

 

Optionee’s Name and Address:

 

You have been granted an option (“Options”) to purchase shares of Common Stock
of Dendrite International, Inc. (the “Company”) pursuant to the Dendrite
International, Inc. New Hire Grant Authorization (the “New Hire Plan”), subject
to the terms and conditions of this Notice of Stock Option Award (the “Notice”),
and the attached Stock Option Agreement (the “Option Agreement”), as follows:

 

Date of Award

 

Total Number of Shares Subject to the Option (the “Shares”)

 

Exercise Price per Share

 

Type of Option:

Non-Qualified Stock Options

 

Option Expiration Date:

 

Basis of Option Grant; Terms and Conditions Applicable to Option Award:

 

The options have been granted to the Optionee by the Board of Directors of the
Company under the New Hire Plan pursuant to NASDAQ Manual Rule 4350(i).  The
Options are not granted under the Dendrite International, Inc. 1997 Stock
Incentive Plan, as amended (the “1997 Plan”).  However, the same terms and
conditions of the 1997 Plan as applicable to non-qualified stock options awarded
under the 1997 Plan shall equally apply to these Options, except only as
otherwise specifically set forth in this Notice.

 

Vesting Schedule:

 

Subject to limitations set forth in this Notice, the 1997 Plan and the Stock
Option Agreement, the Options shall become exercisable only as follows:

 

[Insert vesting schedule]

 

The Optionee acknowledges receipt of a copy of the Option Agreement, the 1997
Plan, and a prospectus with respect to the Options and the shares of Common
Stock into which the Options may be converted (the “Prospectus”) and represents
that he or she is familiar with the terms and provisions thereof and hereby
accepts the Options subject to all of the terms and provisions hereof and
thereof. The Optionee has reviewed this Notice, the 1997 Plan, the Option
Agreement and the Prospectus in their entirety, has had an opportunity to obtain
the advice of counsel prior to executing this Notice, and fully understands all
provisions of this Notice, the Option Agreement, the 1997 Plan, and the
Prospectus. The Optionee hereby agrees to accept as binding, conclusive and
final all decisions or interpretations of the administrators of the 1997 Plan
upon any questions arising under this Notice, the 1997 Plan or the Option
Agreement. The Optionee further agrees to notify the Company upon any change in
the residence address indicated in this Notice.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company and the Optionee have executed this Notice and
agree that the Option is to be governed by the terms and conditions of this
Notice, including the terms and conditions of the 1997 Plan applicable to
non-qualified stock options as incorporated herein, and the Stock Option
Agreement.

 

 

 

By:

 

 

 

 

 

Signed:

 

 

 

 

 

Dated:

 

 

 

 

 

 

 

By: DENDRITE INTERNATIONAL, INC.

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

NONQUALIFIED STOCK OPTION AGREEMENT
UNDER THE DENDRITE INTERNATIONAL, INC.
NEW HIRE AUTHORIZATION

 

THIS AGREEMENT, made this      day of                 ,           by and between
Dendrite International, Inc., a New Jersey corporation (the “Company”), and
                           (the “Optionee”).

 

W I T N E S S E T H:

 

WHEREAS, the Company desires to afford the Optionee the opportunity to acquire,
or enlarge, his ownership of the Company’s common stock, no par value per share
(“Common Stock”), so that he may have a direct proprietary interest in the
Company’s success; and

 

WHEREAS, the Board of Directors of the Company has granted options to the
Optionee under the Dendrite International, Inc. New Hire Authorization (the “New
Hire Plan”) pursuant to NASD Rule 4350(i) as an inducement essential to the
Optionee’s entering into an employment contract with the Company; and

 

WHEREAS, such options shall be granted under the New Hire Plan and the same
terms and conditions of the 1997 Plan (as defined below) applicable to
non-qualified stock options awarded under the 1997 Plan shall equally apply to
these options;

 

NOW, THEREFORE, in consideration of the covenants and agreements herein
contained, the parties hereto hereby agree as follows:

 

1.             Grant of Option.  Subject to the terms and conditions set forth
herein and in the New Hire Plan, and subject to the terms and conditions as
applicable to non-qualified options (including the provisions relating to
administration) set forth in the Dendrite International, Inc. 1997 Stock
Incentive Plan (“1997 Plan”), which are hereby incorporated into this Agreement
by reference, the Company hereby grants to the Optionee, during the period
commencing on the date of this Agreement and ending on the close of business on
the day of the tenth anniversary of the date hereof (the “Termination Date”),
the right and option (the right to purchase any one share of Common Stock
hereunder being an “Option”) to purchase from the Company, an aggregate
of        shares of Common Stock (the “Option Shares”), at the price per share
(the “Option Price”) and subject to the vesting schedule all as set forth in the
Notice of Stock Option Award that accompanies this Agreement.

 

2.             Termination of Employment.  Any Options held by the Optionee upon
termination of Optionee’s service as an employee shall remain exercisable as
follows:

 

(i)  If the Optionee’s termination of employment is due to death, all unvested
Options shall terminate on the date of death and all vested Options shall be
exercisable by the Optionee’s designated beneficiary, or, if none, the person(s)
to whom such Optionee’s rights under the Option are transferred by will or the
laws of descent and distribution for 180 days following the date of death (but
in no event beyond the term of the Option), and shall thereafter terminate;

 

(ii)  If the Optionee’s termination of employment is due to permanent disability
(as determined by the Committee or the Board) all unvested Options shall
terminate on the date of termination and all vested Options shall be exercisable
for 180 days following such termination of service (but in no event beyond the
term of the Option), and shall thereafter terminate;

 

--------------------------------------------------------------------------------


 

(iii)  If the Optionee’s termination of employment is for cause (as determined
by the Committee or the Board), the Option shall terminate upon such termination
of Optionee’s service as an employee, regardless of whether the Option was then
exercisable; and

 

(iv)  If the Optionee’s termination of employment is for any other reason, all
unvested Options shall terminate on the date of termination and all vested
Options (to the extent exercisable as of the date of termination) shall be
exercisable for a period of 90 days following such termination of employment
(but in no event beyond the term of the Option), and shall thereafter
terminate.  An Optionee’s status as an employee shall not be considered
terminated in the case of a leave of absence agreed to in writing by the Company
(including, but not limited to, military and sick leave); provided, that, such
leave is for a period of not more than 90 days or re-employment upon expiration
of such leave is guaranteed by contract or statute.

 

3.             Method of Exercising Option.  (a)  Options to the extent vested
and exercisable may be exercised, in whole or in part, by giving written notice
of exercise to the Company specifying the number of shares of Common Stock to be
purchased.  Such notice shall be accompanied by the payment in full of a sum
equal to the product of (A) the number of shares of Common Stock to be
purchased, times (B) the Option Price.  Such payment shall be made:  (a) in
cash, or (b) by surrender of shares of Common Stock owned by the holder of the
Option (including shares of Common Stock otherwise receivable upon exercise of
the Option), or (c) through simultaneous sale through a broker of shares
acquired on exercise, as permitted under Regulation T of the Federal Reserve
Board, or (d) through additional methods prescribed by the Committee or the
Board, or (e) by a combination of any such methods.

 

(b)           At the time of exercise, the Optionee shall pay to the Company
such amount as the Company deems necessary to satisfy its obligation to withhold
federal, state or local income or other taxes incurred by reason of the exercise
or the transfer of shares thereupon by tendering to the Company a check in the
amount of such withholding or by electing to have withheld upon exercise, shares
of Common Stock having a Fair Market Value equal to the amount of such tax
withholding.

 

4.             Issuance of Shares.  As promptly as practical after receipt of
such written notification of exercise and full payment of the Option Price and
any required income tax withholding, the Company shall issue or transfer to the
Optionee the number of Option Shares with respect to which Options have been so
exercised (less shares withheld in satisfaction of tax withholding obligations,
if any), and shall deliver to the Optionee a certificate or certificates
therefor, registered in the Optionee’s name.

 

5.             Company; Optionee.  (a)  The term “Company” as used in this
Agreement with reference to employment shall include the Company and its
Subsidiaries, as appropriate.

 

(b)           Whenever the word “Optionee” is used in any provision of this
Agreement under circumstances where the provision should logically be construed
to apply to the beneficiaries, the executors, the administrators, or the person
or persons to whom the Options may be transferred by will or by the laws of
descent and distribution, the word “Optionee” shall be deemed to include such
person or persons.

 

6.             Forfeiture.  In consideration of the granting of Options pursuant
to this Agreement, the Optionee hereby agrees that notwithstanding anything in
this Agreement or in the terms and conditions of the 1997 Plan (as incorporated
herein by reference) to the contrary, in the event of:

 

(i) a serious breach of conduct by the Optionee (including, without limitation,
any conduct prejudicial to or in conflict with the Company or its Subsidiaries,
or any material breach by the Optionee of any Company policy or any material
breach by Optionee of the obligations set forth in the Company’s employee
handbook), or

 

(ii) a breach by the Optionee of any employment agreement between the Optionee
and the Company, or

 

--------------------------------------------------------------------------------


 

(iii) a breach by the Optionee of any written agreement not to compete with the
Company or a breach by the Optionee of any confidentiality agreement with the
Company or a breach by the Optionee of any covenant against soliciting Company
employees,

 

then (a)  all outstanding Options granted to such Optionee, in whole or in part,
whether vested or not vested, shall be cancelled and/or (b) if such conduct or
activity occurs within one year following the exercise of an Option, such
Optionee shall be required to repay to the Company any gain realized upon the
exercise of such Options (with such gain valued as of the date of exercise). 
Such cancellation or repayment obligation shall be effective as of the date
specified by the Committee or the Board.  Any repayment obligation may be
satisfied in Common Stock or cash or a combination thereof (based upon the Fair
Market Value of Common Stock on the day prior to the date of payment) and the
Committee or the Board is hereby permitted and expressly authorized by the
Optionee to offset against any future payments owed by the Company or any
Subsidiary to the Optionee (including any salary, bonus, severance or other
compensation) to satisfy the repayment obligation.  The determination of whether
the Optionee has engaged in a serious breach of conduct or has breached his or
her employment agreement shall be determined by the Committee or the Board in
good faith.  This Section 6 shall have no application following a Change in
Control.

 

Optionee agrees to reimburse the Company for all costs and expenses (including,
without limitation, court costs and the reasonable fees and expenses of
attorneys) incurred by the Company in connection with any action by the Company
seeking to enforce this Section 6.

 

7.             Non-Transferability.  The Options are not transferable by the
Optionee other than to a designated beneficiary upon death or by will or the
laws of descent and distribution, and are exercisable during the Optionee’s
lifetime only by the Optionee.  No assignment or transfer of the Options, or of
the rights represented thereby, whether voluntary or involuntary, by operation
of law or otherwise (except to a designated beneficiary, upon death, by will or
the laws of descent and distribution), shall vest in the assignee or transferee
any interest or right herein whatsoever, but immediately upon such assignment or
transfer the Options shall terminate and become of no further effect.

 

8.             Change in Control.  Upon the occurrence of a Change in Control,
all Options shall automatically become vested and immediately exercisable in
full and all restrictions on any sale or other transfer of the shares of Common
Stock underlying such Option or received on exercise of such Option shall
automatically lapse.

 

9.             Rights as Shareholder.  The Optionee or a transferee of the
Options shall have no rights as shareholder with respect to any Option Shares
until he/she becomes the holder of record of such shares, and no adjustment
shall be made for dividends or distributions or other rights in respect of such
shares of Common Stock for which the record date is prior to the date upon which
the Optionee or transferee becomes the holder of record thereof.

 

10.           Adjustments.  In the event of any change in the outstanding shares
of Common Stock by reason of any stock dividend or split, recapitalization,
merger, consolidation, spinoff, combination or exchange of shares or other
corporate change, or any distribution to holders of Common Stock other than
regular cash dividends, the number or kind of shares subject to Options under
this Agreement may be adjusted by the Committee or the Board as it shall in its
discretion deem equitable and the number and kind of shares subject to any
outstanding Options granted hereunder and the purchase price thereof may be
adjusted by the Committee or the Board as it shall deem equitable to preserve
the value of such Options.

 

11.           Compliance with Law.  Notwithstanding any of the provisions
hereof, the Optionee hereby agrees not to exercise the Options, and that the
Company will not be obligated to issue or transfer any shares to the Optionee
hereunder, if the exercise hereof or the issuance or transfer of such shares
shall constitute a violation by the Optionee or the Company of any provisions of
any law or regulation of any governmental

 

--------------------------------------------------------------------------------


 

authority.  Any determination in this connection by the Committee or the Board
shall be final, binding and conclusive.  The Company shall in no event be
obliged to register any securities pursuant to the Securities Act of 1933 (as
now in effect or as hereafter amended) or to take any other affirmative action
to cause the exercise of the Options or the issuance or transfer of shares
pursuant thereto to comply with any law or regulation of any governmental
authority.

 

12.           Notice.  Every notice or other communication relating to this
Agreement shall be in writing, and shall be mailed, physically delivered or
electronically delivered (with verification of receipt) to the party for whom it
is intended at such address as may from time to time be designated in a notice
mailed, physically delivered or electronically delivered (with verification of
receipt) to the other party as herein determined; provided, that, unless and
until some other address be so designated, all notices or communications by the
Optionee to the Company shall be mailed, physically delivered or electronically
delivered (with verification of receipt) to the Company at its principal
executive office, to the Attention of the Office of General Counsel
at            ; e-mail address              , and all notices or communications
by the Company to the Optionee may be (1) given to the Optionee personally,
(2) mailed to the Optionee’s address as recorded in the records of the Company
or (3) electronically delivered to the Optionee at the e-mail address issued to
such Optionee by the Company or to the Optionee’s fax number as recorded in the
records of the Company.

 

13.           Nonqualified Stock Options.  The Options granted hereunder are not
intended to be incentive stock options within the meaning of Section 422 of the
Code.

 

14.           Binding Effect.  Subject to Section 5 hereof, this Agreement shall
be binding upon the heirs, executors, administrators and successors of the
parties hereto.

 

15.           Governing Law.  This Agreement shall be construed and interpreted
in accordance with the laws of the State of New Jersey, without giving effect to
conflicts of laws principals.

 

16.           Venue and Jurisdiction; Waiver of Jury Trial.  Any claim brought
by the Optionee arising out of or in connection with this Agreement or the New
Hire or 1997 Plan (as incorporated herein by reference), the subject matter
thereof, or the performance or non-performance of any obligation thereunder
(other than a counterclaim maintained by the Optionee in an action originally
brought by the Company), shall be brought in either the state or federal courts
located in the State of New Jersey.  The Optionee hereby irrevocably submits to
the jurisdiction of each of the state or federal courts located in the State of
New Jersey for the purposes of any suit, civil action or other proceeding
(“Suit”) arising out of or in connection with this Agreement or the New Hire or
1997 Plan, the subject matter thereof, or the performance or non-performance of
any obligation thereunder.  The Optionee hereby waives and agrees not to assert
by way of motion, as a defense or otherwise in any such Suit, any claim that he
or she is not subject to the jurisdiction of the state or federal courts located
in the State of New Jersey, that such Suit is brought in an inconvenient forum,
or that the venue of such Suit is improper.  The Optionee hereby consents to
service of process by first-class mail with respect to any action brought by the
Company against the Optionee arising out of or in connection with this Agreement
or the New Hire or 1997 Plan.

 

THE OPTIONEE HEREBY WAIVES ANY TRIAL BY JURY WITH RESPECT TO ANY CLAIM ARISING
OUT OF OR IN CONNECTION WITH THE AGREEMENT OR THE NEW HIRE OR 1997 PLAN, THE
SUBJECT MATTER THEREOF, OR THE PERFORMANCE OR NON-PERFORMANCE OF ANY OBLIGATION
THEREUNDER.

 

17.           1997 Plan.  The terms and provisions of the 1997 Plan, as
applicable to non-qualified options are incorporated herein by reference, and
the Optionee hereby acknowledges receiving a copy of the 1997 Plan.  Capitalized
terms not defined in this Agreement shall have the meaning ascribed to them as
set forth in the 1997 Plan.  In the event of a conflict or inconsistency between
discretionary terms and provisions of the 1997 Plan as so incorporated herein by
reference and the express provisions of this Agreement, this Agreement

 

--------------------------------------------------------------------------------


 

shall govern and control.  In all other instances of conflicts or
inconsistencies or omissions, the terms and provisions of the 1997 Plan as
incorporated herein shall govern and control.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

 

DENDRITE INTERNATIONAL, INC.

 

 

By:

 

 

 

 

NAME OF OPTIONEE:

 

 

By:

 

 

 

--------------------------------------------------------------------------------